DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include new limitations that state that a perimetral cavity is formed in the box and that the first seal that is co-molded with the box includes a portion that extends into the perimetral cavity. The examiner previously relied on the teachings of Marioni to anticipate claim 1 (see final office action dated 10/20/2020). However, Marioni fails to disclose a perimetral cavity formed within the box that receives a portion of the seal. In fact, Marioni’s co-molded seal is broadly viewed as the bottom lip portion of the cover (18) which also forms portions of the box and so it would not be reasonable to modify Marioni’s box to accommodate such a seal since this would require substantial hindsight reconstruction.
The examiner also relied on the teachings of Hoj to render claim 1 obvious in the previous office action. However, Hoj fails to mention any co-molded first seal, let alone a first seal that extends into a perimetral cavity formed in the box. Hence, addition of such a seal and perimetral cavity would require substantial hindsight reconstruction and would be largely unnecessary since Hoj already provides sealing with the existing structure. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the 
Please note that the new claim 11 discloses a new limitation that states that the first seal comprises a first material and the box comprises a second material wherein the first material is different from the second material. Direct support for this new limitation was not found in the specification. However, using a known definition of co-molding which is: the process of molding two or more different materials into one plastic part at one time, it can be seen that the seal may comprise a different material to the material used to manufacture the box. It is further noted that using this definition of co-molding, neither Marioni nor Hoj clearly anticipate a seal that is co-molded with the box. However, a broader definition of the phrase “co-molded” may also be applicable since the applicant has not clearly defined the co-molding process in the instant specification. 

	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746